     Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 1 of 9. PageID #: 512690




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                         MDL 2804
 OPIATE LITIGATION                                )
                                                  )   Case No. 1:17-MD-2804
 THIS DOCUMENT RELATES TO:                        )
                                                  )   Judge Dan Aaron Polster
 Track Three Cases                                )
                                                  )   TRACK THREE CIVIL JURY TRIAL
                                                  )   ORDER
                                                  )

       On May 19, 2021, Special Master David R. Cohen issued the Second Revised Case

Management Order for Track Three, which sets forth discovery and pre-trial deadlines for Track

Three. Doc. 3735. This Order superseded a previous Revised Case Management Order for Track

Three dated January 6, 2021 (Doc. 3595), which itself incorporated by reference the Track Three

Case Management Order Nunc Pro Tunc dated June 8, 2020 (Doc. 3329). The Court now

supplements the foregoing orders with the following:

          I.   FINAL PRETRIAL CONFERENCE

       The Court has scheduled a Final Pretrial Conference in the consolidated cases beginning

at 12:00 p.m. on Tuesday, September 28. Pursuant to Local Rule 16.3(e), the parties and lead

counsel of record must be present and prepared with full authority to discuss all aspects of the case,

including any pending motions, witness and exhibits lists, scheduling, and settlement. Counsel

must confer with their clients and with each other regarding their final settlement posture no later

than two business days before the Final Pretrial Conference.
     Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 2 of 9. PageID #: 512691




           II.   TRIAL

          The consolidated cases are scheduled for a Jury Trial beginning at 1:00 p.m. on Monday,

October 4, 2021, in the courtroom of the Honorable Dan A. Polster, Courtroom 18B of the Carl

B. Stokes United States District Courthouse, 801 W. Superior Ave., Cleveland, Ohio. Opening

statements and the presentation of evidence will begin at 1:00 p.m. on Monday, October 4, 2021.

          Other than on October 4 where trial begins at 1:00 p.m., trial days begin at 9:00 a.m. and

continue until approximately 5:30 p.m., unless circumstances dictate otherwise, and will include

a one hour lunch break and two fifteen minute breaks, one in the morning and one in the afternoon.

Counsel shall be present in the courtroom at 8:30 a.m. on trial days to address matters outside the

presence of the jury. All parties must be present in the courtroom at all times when the jury is

seated.

          Plaintiffs and defendants will split trial time 50/50. This amounts to about 75 hours of time

for presentation of evidence for each side (not including voir dire, opening statements, or closing

arguments). The Court will keep a “chess clock” and tell parties what their time count is at the

end of each day.

                     a. Jury Selection

                             i. Jury Questionnaire Form

          The Court DIRECTS trial counsel to meet, confer, reach agreement, and email to Special

Master Cohen no later than 12:00 p.m. on Thursday, July 8, 2021 a reasonably concise Jury

Questionnaire. Special Master Cohen and the Court will resolve any issues the parties cannot

agree on. Trial counsel shall take into consideration the questions on the Jury Department’s form

questionnaire, located at




                                                   2
      Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 3 of 9. PageID #: 512692




https://www.ohnd.uscourts.gov/sites/ohnd/files/CivilRules AppendixC.pdf, and also the Jury

Questionnaire used by the Court for the Track One-A trial.

         On or about Monday, August 23, 2021, the Jury Department will mail to prospective jurors

the Jury Questionnaire, which prospective jurors can complete online or in hard copy. The

completed questionnaires will be distributed to trial counsel no later than Friday, September 17,

2021. The Court will meet with trial counsel on Tuesday, September 21, 2021 at 12:00 p.m. to

review questionnaire responses and begin narrowing the jury pool. Before the September 21

meeting, counsel should confer and identify prospective jurors whom they agree should be

dismissed for cause.

                               ii. Jury Selection Process and Deliberation

         The Court expects to conduct jury voir dire the week preceding trial, beginning at 9:00

a.m. on Wednesday, September 29, 2021 and continuing through no later than 5:30 p.m. on

Friday, October 1, 2021. The Court expects to voir dire approximately 50 prospective jurors

each day until such time as the parties agree on 12 jurors. Any juror remaining on the panel at the

conclusion of the trial will participate in deliberations.

         Additionally, to ensure the safety of everyone involved in the trial, the Court will only

allow individuals who have been fully vaccinated against COVID-19 to serve as jurors. 1 The

Court also strongly encourages all attorneys and witnesses set to appear at trial to ensure they are

fully vaccinated by the start of trial.




1
 On June 2, 2021, the Court asked the parties if they had any objection to this approach. Plaintiffs did not object
and agreed with this approach. Defendants asked for time to consider the question, but did not respond.

                                                          3
     Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 4 of 9. PageID #: 512693




                    b. Trial Documents

                            i. Joint Preliminary Statement

        Trial counsel must meet, confer, and prepare a single Joint Preliminary Statement (not to

exceed two pages, double-spaced) describing the case in an impartial, easily understood, and

concise manner for use by the Court at the outset of its voir dire and at the time the jury is

impaneled. This statement will set the context of the trial for the jury and must be emailed to

Chambers no later than 12:00 p.m. on Thursday, July 15, 2021.

                            ii. Stipulations of Fact

        Given the length and complexities of the trial, trial counsel must work together to prepare

written stipulations as to all uncontested facts to be presented at trial. Stipulations must be filed

with the Court no later than 12:00 p.m. on Wednesday, July 28, 2021. A signed copy of the

stipulations must be submitted to the Court at the Final Pretrial Conference.

                           iii. Voir Dire

        The Court will conduct initial voir dire of the venire in the courtroom, and then of

individual venire members in chambers. After Court questioning, one counsel for each party may

question the venire briefly on issues not addressed by the Court, and may question individual

venire members in chambers.          Plaintiffs collectively and Defendants collectively (2 total

documents) shall file proposed questions for the Court’s voir dire no later than 12:00 p.m. on

Monday, August 9, 2021. The Court will decide which questions to include in its own voir dire,

after which it will email its final voir dire questions to trial counsel.




                                                   4
     Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 5 of 9. PageID #: 512694




                          iv. Motions in Limine

       Motions in limine must be filed no later than Monday, August 9, 2021. The deadline for

filing responses is Monday, August 30, 2021, and the deadline for filing replies is Tuesday,

September 7, 2021.

                           v. Witness Lists and Exhibit Lists

       All parties shall exchange proposed witness lists no later than Tuesday, June 15, 2021

and exhibit lists by no later than Friday, July 16, 2021. Trial counsel must file witness lists no

later than Monday, July 26, 2021 and exhibit lists no later than Friday, September 10, 2021.

       Witness lists must provide a brief description and purpose of each witness.

       Regarding exhibit lists, the Court recognizes that, due to the number of exhibits involved

in this trial, the Court’s standard exhibit-list form may not be practical. Trial counsel previously

stipulated to certain formatting for exhibit lists. Doc. 3595-2. The Court DIRECTS trial counsel

to adhere to this exhibit-list formatting in preparing for trial. Trial counsel shall meet and confer

to address issues that may arise regarding this formatting, and shall further confer with Special

Master Cohen as necessary to resolve any disputes.

                                  1. Objections to Witnesses or Exhibits

       Parties should be mindful that the Court has limited time and resources to address excessive

objections to exhibits and witnesses. Due to the large number of exhibits and witnesses expected

to be produced at trial, counsel must make every effort to resolve objections before seeking the

Court’s assistance. Only those objections to a proposed witness that have not been resolved among

counsel must be filed no later than Monday, August 23, 2021. Objections to exhibits must be

filed no later than Friday, September 3, 2021. Such objections must include a succinct statement




                                                 5
     Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 6 of 9. PageID #: 512695




setting forth the reasons why the proposed witness or exhibit should not be permitted or admitted,

as well as citations to legal authority.

                                     2. Continuing Obligation

        Each attorney has a continuing obligation to supplement its client’s witness and exhibit

lists immediately upon learning of any additional witness or exhibit. Absent a showing of very

good cause, witnesses not included on the witness list or added to the list well before the trial starts

will not testify at trial, and exhibits not listed on the exhibit list or added to the list well before the

trial starts will not be introduced at trial. This rule applies to lay and expert witnesses. A party

may not call their own non-third-party witness at trial unless that party produced during discovery

documents identified using required search terms from that witness’s custodial file.

                            vi. Trial Briefs

        Trial counsel must file trial briefs no later than 12:00 p.m. on Thursday, August 19,

2021. A complete trial brief includes: (a) a statement of the facts; (b) a complete discussion of the

controlling law, together with citations to statutes and case law; and (c) a discussion of any

evidentiary issues likely to arise at trial.

                           vii. Jury Instructions, Verdict Forms, and Interrogatories

        During the course of this MDL, the Court and numerous parties in the bellwether cases

(including entities who are not parties in Track Three) have spent enormous amounts of time

proposing, drafting, and trading versions of Ohio public nuisance jury instructions, endeavoring to

make these instructions concise, understandable, and legally-correct. See, e.g., docket nos. 2715,

2840, 2860, 2861, 3449, 3450, 3548, 3550, 3615, 3616. Using all of the parties’ input, the Court

drafted and, on April 27, 2021, circulated to the Track Three parties the jury instructions and

verdict forms it intends to use at trial.



                                                    6
        Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 7 of 9. PageID #: 512696




           For appellate purposes, the Court acknowledges that each party has a continuing objection

to any deviation in the Court’s draft instructions from that party’s earlier-proposed jury

instructions. Accordingly, in connection with the following paragraphs, the parties are directed

not to submit proposals or objections that they submitted earlier but which the Court did not accept.

           Counsel shall exchange proposed modifications to the Court’s jury instructions, verdict

forms, and interrogatories no later than Thursday, July 1, 2021. Counsel must then meet, confer,

and make diligent efforts to reach agreement on their respective modifications.

           No later than Thursday, July 15, 2021, counsel shall file a single joint submission of (1)

agreed-upon instructions and verdict forms; (2) instructions and verdict forms proposed by

plaintiffs but opposed by defendants; and (3) instructions and verdict forms proposed by

defendants but opposed by plaintiffs. The joint submission must be filed as one document, divided

by the above-described sections. All proposed modifications must be supported by citations to

legal authority. Any new objection to the Court’s draft jury instructions must be accompanied by

a concise statement explaining why the Court should not give the instruction and citing legal

authority. A mere statement of “objection” is not sufficient and will not be considered.

                                viii. Deposition Testimony 2

           Deposition testimony shall only be designated and filed for witnesses not within the

subpoena power of the Court pursuant to Fed. R. Civ. P. 45(c). The parties shall be permitted to

undertake designations of deposition testimony for witnesses who are discovered to be unavailable

after the deadlines set forth herein, upon reasonable notice to, and with an opportunity for

objections and counter-designations by, other parties.




2
    See Parties’ Stipulation at docket no. 3595-1.

                                                      7
     Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 8 of 9. PageID #: 512697




       Counsel proposing to use as evidence at trial depositions of witnesses not previously

exchanged in Track One-B and unavailable to be called live during a party’s case-in-chief must

provide opposing counsel with affirmative designations of the deposition testimony no later than

Wednesday, July 23, 2021.         All parties shall exchange responsive designations to those

affirmative designations no later than Wednesday, August 11, 2021.

       For other witnesses, counsel must provide opposing counsel with affirmative designations

of the deposition testimony no later than Friday, August 20, 2021. Objections to those

affirmative designations are due no later than Friday, August 27, 2021. Objections to limited

advance completeness and counter-designations as well as reply designations to limited advance

designations are due no later than Friday, September 3, 2021. Counsel shall submit limited

advance deposition designations and related objections for ruling by Special Master Cohen by no

later than Monday, September 13, 2021.

       In addition to their responsive designations, a party may make additional non-repetitive

and non-responsive designations from the depositions previously affirmatively designated during

this period. No later than the deadline set forth in the parties’ stipulation, all parties shall

exchange FINAL counter designations and objections.

       As with objections to witnesses and exhibits, the Court has neither the time nor resources

to address excessive objections to deposition testimony. Counsel shall file only those objections

that have been raised and not resolved by the meet and confer process counsel no later than

Monday, September 13, 2021. The brief shall contain citations to applicable legal authority.

       Counsel is instructed to notify the Court in writing, no later than Thursday, September

23, 2021, of those deposition transcripts that will be read into the record, if any. The parties are

responsible for providing transcripts to the Court.



                                                 8
        Case: 1:17-md-02804 Doc #: 3758 Filed: 06/14/21 9 of 9. PageID #: 512698




          When videotape depositions will be presented in lieu of live testimony, counsel must file a

complete written transcript of the videotape deposition prior to its use and follow Local Civil Rule

32.1.

                            ix. Emailing Trial Documents to Chambers

          The following trial documents must, in addition to being filed, be emailed to Chambers by

the following dates:

   •      Thursday, July 15, 2021—The joint preliminary statement, and the single joint

          submission of jury instructions and verdict forms;

   •      Monday, July 26, 2021—Witness lists;

   •      Wednesday, July 28—Stipulations of uncontested facts;

   •      Monday, August 9, 2021— Proposed voir dire questions; and

   •      Friday, September 10, 2021—Exhibit lists.

                 IT IS SO ORDERED.



                                                   /s/ Dan Aaron Polster June 14, 2021
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                   9
